Matter of Kalkstein (2021 NY Slip Op 04225)





Matter of Kalkstein


2021 NY Slip Op 04225


Decided on July 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
ROBERT J. MILLER, JJ.


2002-02795	ON MOTION

[*1]In the Matter of Lawrence Kalkstein, a disbarred attorney. (Attorney Registration No. 2509552)




DECISION & ORDERMotion by Lawrence Kalkstein for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Kalkstein was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1992. By opinion and order of this Court dated August 12, 2002, Mr. Kalkstein was disbarred, effective immediately, and his name was stricken from the roll of attorneys and counselors-at-laws (see Matter of Kalkstein , 298 AD2d 21). By decision and order on motion of this Court dated June 29, 2012, Mr. Kalkstein's first motion for reinstatement was denied. By decision and order on motion of this Court dated November 29, 2019, Mr. Kalkstein's second motion for reinstatement was held in abeyance and the matter was referred to a Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Lawrence Kalkstein is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of LawrenceKalkstein to the roll of attorneys and counselors-at-law.LASALLE, P.J., MASTRO, RIVERA, DILLON, and MILLER, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court